Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Gerald E. Hespos (Reg. No. 30,066) on 2/6/21.  The application has been amended as follows:

TITLE:      AN ECCENTRIC MEMBER THAT INCLUDES A PISTON WITH AN EXPANDING RING TO INCREASE FRICTION AGAINST A CYLINDER WALL
 
(currently amended) A supporting arrangement for an eccentric member of an adjusting arrangement of a connecting rod of a reciprocating piston internal combustion engine having at least one piston rod that is guided displaceably by a piston and a seal that is connected to the piston in a supporting cylinder that is provided in the connecting rod and has a longitudinal axis, the piston enclosing at having opposite upper and lower ends and comprising:
a piston upper part at the upper end of the piston and being articulated to the piston rod, the piston upper part being movable along the longitudinal axis of the supporting cylinder [[,]] , a truncated cone  at a position on the piston upper part spaced from the upper end of the piston and tapering to smaller cross-sections  towards a piston lower part at the lower end of the piston, and a cylindrical attachment piece extending down from a lower end of the truncated cone;
[[]  the piston lower part  mounted over the cylindrical attachment piece of the piston upper part, the piston lower part having an upper face; and 
an expanding ring between the piston lower part and the piston upper part,
the expanding ring having a lower surface engaged against the upper face of the piston lower part and a  funnel-shaped inner  face on its side engaged with a shell face of the truncated cone of the piston upper part so that spreading of the expanding ring takes place in response to a reduction of a spacing between the upper face of the piston lower part in relation to the  shell face of the truncated cone of the piston upper part, and a friction force FR being applied by  the expanding ring on an inner wall region of the supporting cylinder due to  movement of the expanding ring along the truncated cone of the piston upper part.

 the shell face of the truncated cone of the piston upper part and  the upper face of the piston lower part.

4. 	( currently amended) The supporting arrangement of claim 1, wherein the expanding ring has [[a]] the funnel-shaped inner face directed toward the shell face of the truncated cone.
	
Allowable Subject Matter
Claims 1-5 are allowed.

CONCLUSION
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866.
The examiner can normally be reached on Monday -Friday from 8:30 a.m. -5:00p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D. T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/             Supervisory Patent Examiner, Art Unit 3747